CaSe 2:18-CV-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 1 of 7 Page|D: 1

David i~`. Corrigan, Esq. (DFC~GBGE)) '

The Corrigan Law Firm _

548 West Front Street ‘>¢`
Keypori, NJ 07735

(732> 338-3863

Aitomeys for Piaintiff

UNiTED STATES D|STR!CT COURT
FOR THE DiSTR|CT OF NEVV JERSEY

 

ANTHONY HOLMES,

Piain‘tiff, .
v. ; Civii Actioh Nc).

CiTY OF ORANGE a municipal

corporatioh; CHR}STOPHER HARTWYCK:

individuaiiy and as Busihess Administrator .

of the City of Orange : CiViL ACTEON

Defendants. COMPLA|NY AND JURY DEMAND

 

i. introduction
This is an action brought under the i”-“air i..abor Stan<iarde Act, 29 U.S.C. § 207
and 42 U.S.C. § 1983 to redress faiiure of the City of Orange (“Orange”) 10 pay

overtime to Anihony Hoimes, an Orange Police O€ficer.

ii. Jurisdiction
This court has subject matterjuriediction over this action pursuant to 28 U.S.C.
§1331 (federai question) in that the claims herein arise under 42 U.S.C. § 1983 and the

Fair Labor Standafds Act, 29 U.S.C. § 207(3)('§).

iii. Venue
Venue in this case is at the United Staies Dietrict Court for the District of New

_1_

Case 2:18-Cv-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 2 of 7 PagelD: 2

Jersey because ali of the events alleged in this Complaict occurred in i\tevv dorsey and

because all the parties in this case reside in New Jersey.

l\/.

1.

_PLtiG_S

Plaintiff Anthony Holmes (“Holmes”) is a poiice officer empioyed by Orange. He
is a United States Citizen and a resident of East Orange, New Jersey.
Defendant City of Orange (“Orange”) is a municipal corporation of the State of

NeW Jersey. its main business address is 29 N. Day Street, Orange, New

Jersey 07070.
Defendant Christopher Hartvvyck (“l~iartwyck”) is the Business Adrninistrator of

Orange. His main business address is also 29 N. Day Street, Orange, Nevv

Jersey 07970.
COUNT ONE
g42 U.S.C.§1983)
The Facts

Holmes has been a police officer during atf relevant times set forth in this
Compiaint.

fn addition, during ali relevant times set forth in this Cornptaint, be has been a
member and officer of the Orange F’BA, Local #89.

As a member and officer of the PBA, Holmes has advocated concerning several
issues of public concern inciuding preventing layoffs of Orange PBA members
Which had been proposed by Hartvvyck. Holrnes did so because among other
things, said iayoffs Would have negatively impacted upon the public safety and
Welfare of the residents and businesses of Orange as Well as the men and

Women of the PBA. Holrnes’ activity in this regard is protected by the tsi

*2-

Case 2:18-Cv-15084-CCC-.]BC 'Document 1 Filed 10/18/18 Page 3 of 7 PagelD: 3

10.

amendment to the United States Constitution and the Nevv Jersey Constitution.
Hoimes, like aii other Orange police officers, are entitled to overtime at the rate
of time and one~half for vvork performed after having vvorked 40 hours in one
Week.

Hartvvyck, by virtue of his position as Business Administrator, acts as a “poiicy
maker” for Orange. Among his duties and responsibiiities is to approve requests
for overtime V\/ithout any valid reason, Ha`rtvvycl< and Orange have faiied to
approve Hoimes’ valid requests for overtime payment Said refusal vvas because
Hoimes had engaged in activity protected by the respective Constitutions.

On or about l\/an 'i, 2017, through Lianuary 5, 2018, soon after i-loim\es engaged
in the protected activity set forth above, Hoimes did not receive overtime pay
even though he repeatedly vvorked more than 40 hours vveekfy. Speciticaliy,
Hoimes Worked 761.5 overtime hours and he was not paid for same. Hartvvyck
and the City have not made this payment despite repeated requests that he do
so. The reason he has refused to do so is'in retaliation because of Hoimes’
exercise of his protected tst amendment activity as set forth above

This conduct by the City and Hartwyck violates 42 U.S.C, § i983.

V\/HEREFORE, Plaintiff demands judgment against Detendants Orange and

Hartvvyck as folloWs:

A. /-\Warding Hoimes compensatory damages;
B. Avvarding Hoimes Punitive Darnages;
C, Cost of Suit and Attorney Fees;

D. Pre and Post»judgment lnterest;

Case 2:18-Cv-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 4 of 7 PagelD: 4

E. A permanent injunction prohibiting future Wrongfui Withhoiding of overtime
pat/§
F. Such other relief that the Court shall deem just and equitabie.
COUNT TWO

(New Jersev Constitutionl
11. Plaintltf repeats each and every allegation as set fully set forth herein.
12. Piaintiff’s activity as a PBA officer vvas protected by the New Jersey Constitution.
13. Hoimes vvas not paid overtime because he engaged in the above activity Said

activity violates the i\ievv Jersey Constitution.

VVHEREFORE, i;’laintiftc demands judgment against Defendants Orange and
Hartwycl< as follows:

A. Awarding Hoimes compensatory damages;
Awarding Hoimes Punitive Damages;
Cost of Suit and Attorney Fees;

Avvarding Hoimes Pre and Post-judgment interest

mrsan

A permanent injunction prohibiting future vvrongfui Withholding ot overtime
load/§
F. Such other relief that the Court shall deem just and equitabie.
COUNT THREM§"
(Fair Labor Standards Act {“FLS/-\”} \/ioiation)
14. Plaintiff repeats each and ever aliegation as set forth at length herein

15. The Fair Labor Standards Act 27 U.S.C. 297 requires that Hoimes be paid

-¢t_

Case 2:18-Cv-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 5 of 7 Page|D: 5

16.

overtime at the rate of time and one-half his regular salary after 40 hours ot Worl<
per vveel<.

The City and Hartwyck repeatedly did not pay Hoimes the requisite overtime rate
for vvork he performed after 40 hours per weel<. Said failure to pay Was a Wilfui

violation of the FLSA..

WHEREFORE, Plaintift demands judgment against Defendants Orange and

Hartwyck as follows:

17.

18.

19.

A. Payment of the overtime that Was Wrongtuliy denied him;
B l_iquidated and double damages;

C. Avvarding Hoimes compensatory damages;

D AWarding Hoimes Punitive Damages;

m

Avvarding Hoimes Pre and Post-judgment lnterest
F. Cost of Suit and Attorney Fees; and

G. Such other relief that the Court shall deem just and equitable

COUNT FOUR

(Violation of the Nevv Jersev V\laoe and Hoar Lavv)

Plaintiff repeats each and every allegation as set futly set forth herein.

The New Jersey Wage and Hour Law, M_.§_.A. 34:t ‘l~t _e_; _s_e_q; requires Orange
to pay Hoimes time and one-half his normal rate of pay for atl hours vvorl<ed over
forty hours per vveel<.

Orange and i-iartwyck violated the Nevv Jersey V\!age and flour t.avv.

Case 2:18-Cv-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 6 of 7 Page|D: 6

V\/HEREFORE, Plaintiff demands judgment against Defendants Orange and

Hartwyck as foilovvs:

A.

.F“.U.OYF

Payment of the overtime that Was Wrongfuliy denied him;
l_iquidated and double damages;

Awarding Hoimes compensatory damages;

AWarding Hoimes Punitive Damages;

Awarding Hotmes Pre and Post-judgment interest

Cost of Suit and Attorney Fees; and

Such other relief that the Court shail deem just and eduitabte.

COUNT F!VE

(Viotaticn of New Jersev Civil Ridhts Act ~ - N.J‘S.A. 10:6-2 et. sed.}

20. Piaintiff repeats each and every atlegation as set fulty set forth here§n.

21. The Nevv Jersey Civii Rights Act, N.J.S.A. 10:6-2 _ejt_. §§g. prohibits federal and/or

 

state violations of lavv.

22. Defendants actions against Piaintttt set forth previously viotate the New Jersey

Civil Rights Act.

WHEREFORE, Plaintiff demands judgment against Defendants Orange and

Hartwyck as folloWs:

A.

B.

C.

Payment of the overtime that Was vvrongfully denied him;
liquidated and double damages;

Avvarding Hoimes compensatory damages;

Case 2:18-Cv-15084-CCC-.]BC Document 1 Filed 10/18/18 Page 7 of 7 Page|D: 7

D. AWarding Hoimes Punitive Damages;
E. Avvarding Hoimes F’re and Post»judgment interest
F. Cost of Suit and Attorney Fees; and

G. Such other relief that the Court shall deem just and equitable

q Oft<l~,\

The’Corrigan l_avv Firm
Attorney for Plaintiff

Dated: October g 2018

JURY DEMAND

Plaintiff hereby demands trial by jury of ali issues so triabte.

@;OGKCM,\

The`§orrigan Lavv Firm
Attorneys for Piaintiff

Dated: Octoberlz, 2018

